FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   June 8, 2021
                                                               Christopher M. Wolpert
                                TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                     No. 19-2199
                                              (D.C. No. 2:18-CR-00536-RB-1)
 MIA COY CAMPBELL,                                       (D. N.M.)

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, EBEL, and BACHARACH, Circuit Judges.



      Mia Campbell pleaded guilty to assaulting and injuring a corrections officer

who was assisting federal officers in the performance of their duties, in violation

of 18 U.S.C. § 111(a) and (b). Based on his status as a career offender, Campbell

was sentenced to 151-months’ imprisonment.



      *
         After examining the briefs and appellate record, this panel determined
that oral argument would not materially assist in the determination of this appeal.
See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is therefore ordered
submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
      On appeal, he challenges the procedural and substantive reasonableness of

his sentence. Campbell claims his sentence was procedurally unreasonable

because the district court engaged in impermissible double-counting of

enhancements and therefore incorrectly calculated his advisory guideline

sentencing range. He also claims his sentence was substantively unreasonable

because the district court failed to adequately explain his sentence with reference

to the 18 U.S.C. § 3553(a) factors and because his sentence creates unwarranted

sentencing disparities.

      Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM. Any alleged

double-counting was harmless, and the district court adequately explained the

resulting sentence.

                                I. Background

      A. Factual Background

      In late 2017, Campbell was being held at the Doña Ana County Detention

Center in Las Cruces, New Mexico while awaiting sentencing for two federal

criminal cases. A corrections officer noticed Campbell had blocked the view into

his prison cell by placing a blanket over the cell window. The officer approached

Campbell’s cell and told him to remove the blanket because he was not allowed to

block the view into his cell. Campbell responded that he needed privacy and did

not want to be seen while using the restroom. The officer entered Campbell’s cell


                                        -2-
and removed the blanket. Campbell and the officer dispute what happened next,

but the two got into an argument, and Campbell eventually struck the officer in

the face. The officer later went to the hospital, where he was diagnosed with an

eye socket fracture.

      B. Procedural Background

      In early 2018, a grand jury indicted Campbell for violating 18 U.S.C.

§ 111(a) and (b) by assaulting and injuring a corrections officer who was assisting

federal officers in the performance of their duties. Campbell pleaded guilty to the

charge without a plea agreement.

      A probation officer filed a Presentence Investigation Report (PSR)

calculating Campbell’s applicable guidelines range. For his conviction under 18

U.S.C. § 111(b), the PSR started with a Base Offense Level of 14 under USSG

§ 2A2.2(a). The PSR then added: (1) five levels pursuant to USSG

§ 2A2.2(b)(3)(A), because the officer suffered a serious bodily injury; (2) two

levels pursuant to USSG 2A2.2(b)(7), because Campbell was convicted under 18

U.S.C. § 111(b), which provides for an enhanced statutory penalty when the

offense involves use of a weapon or infliction of injury; and (3) three levels

pursuant to USSG § 3A1.2(a), because the victim was a government officer or

employee and the offense of conviction was motivated by such status. As a

result, Campbell’s adjusted offense level was 24. The PSR raised the offense


                                         -3-
level to 32, pursuant to USSG § 4B1.1(b)(3), based on Campbell’s status as a

Career Offender. The PSR then deducted three levels for acceptance of

responsibility pursuant to USSG § 3E1.1(a) and (b), bringing Campbell’s total

offense level to 29.

      Because Campbell was a Career Offender, his criminal history category was

VI. With his total offense level at 29, the guideline sentencing range was 151 to

188 months. The PSR recommended that Campbell’s sentence run consecutively

to the uncharged terms of imprisonment on the two other felony cases.

      Campbell filed written objections to the PSR. Relevant here, he argued that

applying the enhancement prescribed by USSG § 2A2.2(b)(7) to a conviction

under 18 U.S.C. § 111(b) constituted impermissible double-counting. The

government responded that application of the enhancement prescribed by USSG

§ 2A2.2(b)(7) did not amount to impermissible double-counting because it applied

due to the fact that the victim suffered serious bodily injury and the fact that the

victim was an officer or employee of the United States or someone assisting such

an officer or employee.

      The district court held a sentencing hearing in late 2019. At the hearing,

defense counsel reiterated Campbell’s objections to the PSR. The court overruled

the objections for the reasons set out in the government’s response. Defense

counsel also asked the court to consider imposing a concurrent, rather than


                                          -4-
consecutive, sentence. The court declined, imposing a sentence of 151 months to

run consecutively with the two undischarged sentences.

                                   II. Analysis

      Campbell claims his sentence was procedurally unreasonable because the

district court engaged in impermissible double-counting of enhancements and

therefore incorrectly calculated his advisory guideline sentencing range. He also

claims his sentence was substantively unreasonable because the district court

failed to adequately explain his sentence with reference to the 18 U.S.C.

§ 3553(a) factors and because his sentence creates unwarranted sentencing

disparities.

      A. Double-Counting

      We decline to consider the merits of Campbell’s double-counting claims

because the errors, if any, were harmless. As detailed above, Campbell’s adjusted

offense level was 24. But Campbell qualifies as a Career Offender under USSG

§ 4B1.1. The career-offender guidelines do not entail any of the enhancements

discussed above, but instead, are calculated according to the statutory maximum

sentence for the violation at issue. The statutory maximum sentence for a

violation of 18 U.S.C. § 111(b) is twenty years, so Campbell’s offense level under

the career-offender guidelines was 32. With an exception not applicable here, “if

the offense level for a career offender . . . is greater than the offense level


                                          -5-
otherwise applicable, the offense level from the [career-offender guidelines] shall

apply.” USSG § 4B1.1(b). Because Campbell’s offense level under the

career-offender guidelines (32) was greater than the offense level that would

otherwise apply (24), his offense level was 32.

      The district court reduced Campbell’s offense level from 32 to 29 because

of his statement accepting responsibility. This resulted in a guideline sentencing

range of 151 to 188 months. The district court sentenced Campbell to 151

months. Since the district court followed the career-offender guidelines, the

alleged double-counting of enhancements is immaterial because it did not affect

Campbell’s final sentence. See United States v. Jeppeson, 333 F.3d 1180, 1182

n.2 (10th Cir. 2003) (finding harmless the district court’s reliance on the improper

guidelines manual because relying on the correct manual would not have resulted

in a different guidelines range); United States v. Soto-Melchor, 273 F. App’x 754,

757 (10th Cir. 2008) (same).

      Thus, Campbell’s procedural claim fails.

      B. Failure to Consider the 18 U.S.C. § 3553(a) Factors

      Next, Campbell argues the district court failed to adequately explain his

sentence with reference to the 18 U.S.C. § 3553(a) factors. In particular, he

highlights that the court never explained why it ran Campbell’s sentence

consecutive to his other uncharged terms of federal imprisonment. He argues


                                        -6-
because the district court did not state its reasons for the sentence imposed or

refer to the § 3553(a) factors, this court should conclude that the sentence was

substantively unreasonable.

      Because Sanchez failed to raise this claim at sentencing, we review for

plain error. United States v. Chavez, 723 F.3d 1226, 1232 (10th Cir. 2013).

Under plain error review, we will only vacate the sentence if: (1) there is error;

(2) that is plain; (3) that affects substantial rights, or in other words, affects the

outcome of the proceeding; and (4) substantially affects the fairness, integrity, or

public reputation of judicial proceedings. Id.

      Under 18 U.S.C. § 3553(a), a district court must consider the following

factors when imposing a sentence: the nature and circumstances of the offense;

the defendant’s history and characteristics; the need for the sentence to reflect the

seriousness of the offense; the need to deter criminal conduct; the need to protect

the public from the defendant; the kinds of sentences available; the applicable

guidelines range; the need to avoid unwarranted sentencing disparities; and the

need for restitution. And under 18 U.S.C. § 3553(c), the district court is required

to “state in open court the reasons for its imposition of a particular sentence[.]”

      Where, as here, a district court imposes a sentence within the guidelines

range, it must provide “only a general statement of the reasons for its imposition

of the particular sentence.” United States v. Ruiz-Terrazas, 477 F.3d 1196, 1199


                                           -7-
(10th Cir. 2007). The district court’s explanation “need involve no ritualistic

incantation to establish consideration of a legal issue,” nor must the district court

“recite any magic words to prove that it considered the various factors Congress

instructed it to consider.” Id. at 1202 (internal marks omitted). We find nothing

in this record “to overcome [the] presumption that the district court weighed each

of the § 3553(a) factors.” Chavez, 723 F.3d at 1233 (10th Cir. 2013).

      The sentencing judge was familiar with Campbell’s history and

characteristics. He had known Campbell for about 14 years, having sentenced

him in three other federal cases. At the hearing, the district court remained

engaged and asked questions as it read the PSR, heard argument from both sides

about those circumstances, and rejected Campbell’s argument that he did not

inflict serious bodily injury on the officer. [R. at 127, 140]. Prior to sentencing,

the court discussed Campbell’s criminal history and proclivity towards violence,

noting Campbell was on a “violent track” and had “never been able to stay away

from illegal conduct . . . drugs and violence.” R. at 134–35. The court stated, “I

can’t count the number of times we’ve been together because supervision was

revoked time and time again” and expressed regret that the “system . . . hasn’t

been able to . . . mend this broken man.” Id. at 135. The court also referred to

the need to protect the public from Campbell, noting that Campbell is a “threat to

the people around” him and questioning Campbell’s statement that he is not


                                          -8-
capable of murder. Id. at 135, 137. Finally, the court mentioned Campbell’s

disregard for prison rules and lack of remorse. Id. at 135 (“And you told me just

now ‘[it] doesn’t matter to me what the rules are. If I’m in that situation again,

I’m fighting again.’”).

      In light of these comments and the district court’s clear familiarity with

Campbell’s criminal history, the court’s failure to expressly cite the § 3553(a)

factors was not plain error. See United States v. Fraser, 647 F.3d 1242, 1247

(10th Cir. 2011) (finding no procedural or substantive unreasonableness when

“[w]ithout citing the § 3553(a) factors expressly, the district court proceeded to

discuss at length” the defendant’s history and other factors). Rather, the record

reveals that the court considered the relevant factors and made an individualized

assessment at sentencing.

      C. Sentencing Disparities

      Finally, Campbell claims his sentence is substantively unreasonable

because it creates unwarranted sentencing disparities. We review the substantive

reasonableness of a sentence for abuse of discretion. United States v. Rojas, 531

F.3d 1203, 1209 (10th Cir. 2008). “A district court abuses its discretion when it

renders a judgment that is arbitrary, capricious, whimsical, or manifestly

unreasonable.” Id. Because Campbell’s 151-month sentence falls within the 151-




                                         -9-
188 month guidelines range, it is “entitled to a rebuttable presumption of

reasonableness.” Rojas, 531 F.3d at 1209.

      Campbell notes that “the average length of a sentence for manslaughter for

fiscal year 2019 was 70 months . . . [and] the average length of an assault

sentence, which would not include but not be limited to situations involving the

special status of the victim, was 65 months.” Aplt. Br. at 27. He also notes that

his “sentence was calculated under the Career Offender Guideline, USSG

§ 4B1.1(b)(3), because he was convicted of two prior, qualifying felony drug

offenses . . . [but] if the predicate offenses had been ‘crimes of violence’ covered

by USSG § 4B1.2(a)’s residual clause, he would no longer qualify as a ‘career

offender.’” Id. at 28. From this, Campbell claims his 151-month sentence is

grossly disparate from other sentences imposed for similar (and even more

serious) crimes.

      But Campbell is not just any other criminal convicted of assault. We will

not summarize Campbell’s long criminal history here, but the PSR describes one

incident where he shot a man after an argument over money and another incident

where, after an argument with a different man, Campbell drove to the man’s home

and opened fire with a machine gun while the man and his girlfriend were inside.

      Yet the sentencing data presented by Campbell provides no information

about sentences imposed on offenders with criminal records similar to


                                         -10-
Campbell’s. See Rojas, 531 F.3d at 1209 (finding the plaintiff could not “show

he is similarly situated to his co-defendants” because his “criminal history is more

extensive than either of his co-defendants”). And while Campbell’s qualifying

offenses under the Career Offender Guidelines were non-violent drug offenses,

Campbell’s violent past is well-documented. Given Campbell’s long criminal

history, his propensity to commit violence, his repeated violations of supervised

release, and his proclaimed intention to continue violating prison rules, we cannot

say that his sentence—the lowest recommended under the Guidelines—was

substantively unreasonable.

                                III. Conclusion

      For the reasons articulated above, we AFFIRM Campbell’s sentence.



                                               Entered for the Court


                                               Timothy M. Tymkovich
                                               Chief Circuit Judge




                                        -11-